ORDER

PER CURIAM:
AND NOW, this 16th day of November, 1993, there having been filed with this Court by Harold Blumberg his verified Statement of Resignation dated September 21, 1993, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Harold Blumberg be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, *67if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
LARSEN, J., did not participate in this matter.